ORDER
By order dated April 12, 2016, the Court placed respondent on interim suspension and, among other requirements, direct*617ed that he deliver all books, records, bank account records, funds, property, and documents relating to his judicial office to the Associate Probate Judge for Oconee County. In addition, the order specified that, when the order is served on any bank or other financial institution maintaining any judicial accounts of respondent, respondent is enjoined from having access to or making withdrawals from the accounts.
The Associate Probate Judge for Oconee County requests the Court clarify whether the April 12, 2016, order vests the Associate Probate Court Judge for Oconee County with all powers previously vested in respondent.
Pursuant to Article V, § 4 of the South Carolina Constitution, I hereby assign Karen W. Lee, Associate Probate Judge for Oconee County, with the authority to perform all acts, duties, responsibilities, and obligations of the office of Probate Judge.
This Order, when served on any bank or other financial institution maintaining any judicial accounts for the Probate Court for Oconee County, shall further serve as notice to the bank or other financial institution that Karen W. Lee, Associate Judge for Oconee County, has been duly appointed by this Court.
s/Costa M. Pleicones, C.J.
FOR THE COURT